           Case 1:21-cv-00778-RAH Document 23 Filed 03/10/21 Page 1 of 1




              In the United States Court of Federal Claims
                                           No. 21-778 C
                                     (Filed: March 10, 2021)


SEKRI, INC.

               Plaintiff

       v                                                                             JUDGMENT

THE UNITED STATES

               Defendant

       Pursuant to the court’s Memorandum Opinion and [separate] Order, filed March 9, 2021,
dismissing plaintiff’s complaint sua sponte for lack of standing and granting defendant’s motion
to dismiss,

       IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 58, that plaintiff’s
complaint is dismissed for lack of subject-matter jurisdiction and for failure to state a claim upon
which relief can be granted. No costs are awarded.



                                                      Lisa L. Reyes
                                                      Clerk of Court

                                                 By: Anthony Curry

                                                      Deputy Clerk



NOTE: As to appeal to the United States Court of Appeals for the Federal Circuit, 60 days from
this date, see RCFC 58.1, re number of copies and listing of all plaintiffs. Filing fee is $505.00.
